DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species I, Figures 18-24 and claims 1-17 in the reply filed on 05/17/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 9 and 11,  and claim 2, lines 2 & 4, the limitation “the other one” is vague and indefinite. It is not clear what structure is encompassed by such language.
	The notes defects are merely representative and are in no way to be construed to be a complete listing thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 6,574,888). Miller et al. discloses a sole structure (see figures 1-7) for an article of footwear (shoe 10) comprising: a first plate (31, see figures 3, 4A-B) and a second plate (32) both extending longitudinally in a flexion region of the sole structure with the second plate disposed above the first plate in the flexion region (see figures 3 and 4A-B); wherein the second plate(32) has a fixed portion fixed to the first plate, and has a free portion (see figure 5A); a coupler  (pin 45, se figure 4A) operatively connected to one of the first plate and the free portion of the second plate; wherein the coupler (by sufficiently pushing pin 45 of the control mechanism 41 in a transverse direction relative to the last board's longitudinal direction, the last board may be placed in an unlocked state in which the toothed member 42 disengages the integrated or fixed tooth segment) is selectably movable transversely relative to the first plate and the second plate between a first position and a second position; wherein the coupler (45) is spaced apart from one of the first plate and the free portion of the second plate when the coupler is in the first position (see figures 4A-B and 6-7); wherein the coupler (45) operatively engages one of the first plate and the free portion of the second plate when the coupler is in the second position; and wherein the coupler has a medial end extending laterally-outward of a medial edge (see figures 6-7) of the first plate in both the first position and the second position, and a lateral end (see figures 6-7) extending laterally-outward of a lateral edge of the first plate in both the first position and the second position.
With respect to claims 2-4, Miller et al. discloses wherein: the coupler (45) has a protrusion (toothed member 42, see figures 6-7) extending toward one of the first plate and the second plate; one of the first plate and the second plate has a protrusion (teeth 62 & 64) extending toward the coupler; the protrusion of the coupler is transversely offset from and spaced apart from the protrusion of the other one of the first plate and the second plate when the coupler is in the first position; and the protrusion of the coupler is at least partially aligned with and abuts the protrusion of the other one of the first plate and the second plate when the coupler is in the second position (see column 4, lines 22-31); wherein: the coupler (45) has a first set of teeth (42) extending longitudinally toward one of the first plate and the second plate; and one of the first plate (31) and the second plate (32) has a second set of teeth (teeth 62 & 64) extending longitudinally toward the coupler; wherein: the first set of teeth are transversely offset from and spaced apart from the second set of teeth when the coupler is in the first position; and the first set of teeth are at least partially aligned with and abut the second set of teeth when the coupler is in the second position (see figures 6-7).
With respect to claim 8, Miller et al. discloses wherein the sole structure of  further comprising: a midsole (midsole 17”, see figure 4B) at least partially surrounding the first plate and the second plate (see figures 1-2); wherein the midsole (17’) has a medial side wall defining a medial opening; wherein the midsole has a lateral side wall defining a lateral opening; and wherein the coupler extends through both of the medial opening and the lateral opening in both the first position and the second position (cap 24 is fit over the proximal end of pin 45 and the entire assembly is fit within rear outer assembly 17 and the other components of the outer shell 21).
With respect to claims 9-15, Miller et al. discloses wherein: the first plate (31) and the second plate (32) form a plate assembly of the sole structure; the plate assembly has a first bending stiffness under longitudinal bending in the flexion region when the coupler is in the first position; and the plate assembly has a second bending stiffness under longitudinal bending in the flexion region that is greater than the first bending stiffness when the coupler is in the second position (the locked state prevents the front and rear pieces 31 and 32 from being moved longitudinally relative to one another); wherein the coupler (45) is selectively moveable transversely relative to the first plate and the second plate from the first position to the second position by applying a laterally inward force on the lateral end (see figures 6-7); wherein the coupler (45) is selectively moveable transversely relative to the first plate and the second plate from the first position to the second position by applying a laterally outward force on the medial end; wherein the coupler is selectively moveable transversely relative to the first plate and the second plate from the second position to the first position by applying a laterally inward force on the medial end (by sufficiently pushing pin 45 of the control mechanism 41 in a transverse direction relative to the last board's longitudinal direction, the last board may be placed in an unlocked state in which the toothed member 42 disengages the integrated or fixed tooth segment); wherein the coupler is spaced apart longitudinally from the second plate when the coupler is in the first position such that the second plate bends separately from the first plate during longitudinal bending of the sole structure at the flexion region; wherein: when the coupler is in the first position, the first plate has a portion in tension and a portion in compression during longitudinal bending of the sole structure at the flexion region; and when the coupler is in the second position (the locked state prevents the front and rear pieces 31 and 32 from being moved longitudinally relative to one another), the first plate is in tension and the second plate is in compression during longitudinal bending of the sole structure at the flexion region.
Allowable Subject Matter
Claims 5-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are sole structures with plates analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
06/10/2022